)   I




              ~AO 245B (CASD) (Rev 4/14)   Judgment in a Criminal Case
                         Sheet 1
                                                                                                                                    FILED
                                                      UNITED STATES DISTRICT Cou T                                                   DEC 1 8 2019
                                                         SOUTHERN DISTRICT OF CALIFORNIA                                   CLERK     u ~-   O:ST:;(!l'."T courn

                             UNITED STATES OF AMERICA                                     AMENDED JUDG                -~~ff1~:lsef-0¥iNA:[~~~~ !
                                               v.                                         (For Offenses Committed On or After November 1, 1987)

                                     Robert Banks III -3                                  Case Number: 13-cr-04510-JAH-3

                                                                                          Anthony J Solare
                                                                                          Defendant's Attorney
              REGISTRATION NO. 46194298
              181   Correction of Sentence for Clerical Mistake (Fed. R. Crim. P.36)
              THE DEFENDANT:
              D   pleaded guilty to count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

              181   was found guilty on count(s) One ,two, three, four and five of the superseding indictment.
                    after a plea of not guilty.
                    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                                Count
              Title & Section                       Nature of Offense                                                                          Number(s}
18:1962(d)                                   Conspiracy to Conduct Enterprise Affairs Through A Pattern of                                     1

                                             Racketeering Activity
18:2423(a)                                    Transportation of a Minor to Engage in Criminal Activity                                         2
18:159l(a) and (b); 18:2                      Sex Trafficking of Children or by Force, Fraud or Coercion                                       3,4,5




           The defendant is sentenced as provided in pages 2 through                  5          of this judgment. The sentence is imposed pursuant
    to the Sentencing Reform Act of 1984.
        DThe defendant has been found not guilty on count(s)
                                                                   -----------------------------
        181 Count(s)_re_m_ai_m_·n..;;;.g_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ is 181
                                                                             areO dismissed on the motion of the United States.

        181   Assessment: $100.00 as to each count.




        181 No fine                                       D Forfeiture pursuant to order filed                                     , included herein.
                                                                                                    ---------
                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name, residence,
    or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
    defendant shall notify the court and United States Attorney of any material change in the defendant's economic circumstances.
                                                                                    Marc 17, 2017




                                                                                          TED STATES DISTRICT JUDGE



                                                                                                                                              13-cr-04510-JAH-3
AO 245B (CASO) (Rev. 4/14)    Judgment in a Criminal Case
            Sheet 2 -   Imprisonment

                                                                                            Judgment -   Page   2     of      5
 DEFENDANT: Robert Banks III -3
 CASE NUMBER: 13-cr-04510-JAH-3
                                                            IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
         Eighty-five months as to each count, concurrent.




    D Sentence imposed pursuant to Title 8 USC Section 1326(b).
    18] The court makes the following recommendations to the Bureau of Prisons:
         The Court recommends the Residential Drug Abuse Program.




    O The defendant is remanded to the custody of the United States Marshal.
    D The defendant shall surrender to the United States Marshal for this district:
        Oat ________ oa.m.
               as notified by the United States Marshal.

    D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
       D before
                         ----------------------------------------
          •    as notified by the United States Marshal.
          D as notified by the Probation or Pretrial Services Office.

                                                              RETURN

I have executed this judgment as follows:

        Defendant delivered on                                                 to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                                          UNITED STATES MARSHAL


                                                                   By
                                                                                      DEPUTY UNITED STA TES MARSHAL




                                                                                                                13-cr-0451 0-JAH-3
AO 245B (CASD) (Rev. 4/14) Judgment in a Criminal Case
           Sheet 3 - Supervised Release
                                                                                                                 Judgment-Page __3__ of               5
DEFENDANT: Robert Banks III -3
CASE NUMBER: 13-cr-04510-JAH-3
                                                            SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
Three years concurrent as to each count.

         The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from
the custody of the Bureau of Prisons.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September I 3, I 994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during
the term of supervision, unless otherwise ordered by court.                                          --

•        The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of
         future substance abuse. (Check, if applicable.)

         The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
         The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
         Backlog Elimination Act of 2000, pursuant to 18 USC sections 3563(a)(7) and 3583(d).
         The defendant shall comply with tlie requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.) as directed
         by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she resides, works, is a student, or
         was convicted of a qualifying offense. (Check if applicable.)

•        The defendant shall participate in an approved program for domestic violence. (Check, if applicable.)

          If this judgment imposes a fine or restitution obligation, it is a condition of supervised release that the defendant pay any such fine
or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of Payments set
forth in this judgment.
         The defendant must comply with the standard conditions that have been adopted by this court. The defendant shall also comply with
any special conditions imposed.


                                         ST AND ARD CONDITIONS OF SUPERVISION

    1)    the defendant shall not leave the judicial district without the permission of the court or probation officer;
    2)    the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
    3)    the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
    4)    the defendant shall support his or her dependents and meet other family responsibilities;
    5)    the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other
          acceptable reasons;
    6)    the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
    7)    the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any
          controlled substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;
    8)    the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
    9)    the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of
          a felony, unless granted permission to do so by the probation officer;
I 0)      the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any
          contraband observed in plain view of the probation officer;
11)       the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
12)       the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the
          permission of the court; and
13)       as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal
          record or personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the
          defendant's compliance with such notification requirement.

                                                                                                                                     13-cr-04510-JAH-3
     AO     (Rev. 9/00) Judgment in a Criminal Case                                             Judgment-Page .1_of 5
     Continued 2 - Supervised Release

     Defendant: BANKS, Robert III
     CASE NUMBER: 13CR4510-JAH-3

                                           SPECIAL CONDITIONS OF SUPERVISION


1. Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as directed by the probation
officer. Allow for reciprocal release of information between the probation officer and the treatment provider. May be required to
contribute to the costs of services rendered in an amount to be determined by the probation officer, based on your ability to pay.

2.   Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

3. You are to reside in a residence pre-approved by your probation officer, and any changes in residence must be pre-approved by the
probation officer.

 4. Submit your person, property, residence, abode, vehicle, papers, computer, cell phones, social media accounts, including cell
phones and other digital devices communication devices or data storage devices , and effects to search at any time, with or without a
warrant, by any law enforcement or probation officer with reasonable suspicion concerning a violation of a condition of supervised
release or unlawful conduct, and otherwise in the lawful discharge of the officer's duties. 18 U.S.C. §§ 3563 (b)(23); 3583 (d)(3).
Failure to submit to a search may be grounds for revocation; you shall warn any other residents that the premises may be subject to
searches pursuant to this condition.5

5. Not possess or use devices which can communicate data via modem or dedicated connection and may not have access to the
Internet without prior approval from the court or the probation officer. The offender shall consent to the installation of systems that
will enable the probation officer to monitor computer use on any computer owned or controlled by the offender. The offender shall pay
for the cost of installation of the computer software.

6.   Provide complete disclosure of personal and business financial records to the probation officer as requested.


7. Shall not associate with any known member, prospect, or associate of the Black MOB/Skanless gang, or any other gang, or club with a history
of criminal activity, unless given permission by the probation officer.

8. Not have any contact, direct or indirect, either telephonically, visually, verbally or through written material, or through any third-
party communication, with any known victim or victim's family, without prior approval of the probation officer.

9. Shall not loiter, or be present in locations known to be areas where known gang members congregate, unless given permission by
the probation officer.

10. Shall not wear or possess any paraphernalia, insignia, clothing, photographs, or any other materials associated with a gang, unless
given permission by the probation officer.

11. Not associate with known prostitutes or known pimps and/or loiter in areas frequented by those engaged in prostitution.

12. Not possess any materials such as videos, magazines, photographs, computer images or other matters that depicts "sexually
explicit conduct" involving children , and not patronize any place where such materials or entertainment are the primary material
available.
AO      (Rev. 9/00) Judgment in a Criminal Case - Continued 2 - Supervised Release
Defendant: BANKS, Robert III      CASE NUMBER: 13CR4510-JAH-03 Judgment-Page 5 of 5


13. Participate in a program of mental health treatment as directed by the probation officer, take all medications as
prescribed by a psychiatrist/physician, and not discontinue any medication without the approval of the health care
provider or this Court. The Court authorizes the release of the presentence report and available psychological evaluations
to the mental health provider, as approved by the probation officer. Allow for reciprocal release of information between
the probation officer and the treatment provider. May be required to contribute to the costs of services rendered in an
amount to be determined by the probation officer, based on the defendant's ability to pay.
